Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3,4, 5,6, 8,11,12,13,14,20,22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stambaugh (US 6631488) and in view of Paver (US 20090150620) , and further in view of Mehra (US 20180121121)

Claim 1.    Stambaugh discloses, comprising:
at least one memory configured to communicate with a memory controller (e.g., processor 210, col 6:4 Fig. 2; shared memory 240 col 6:63-67); and


	wherein … comprises a compatible logic configured to perform a data processing/restoration operation adaptively corresponding to a data processing/restoration type of the memory controller (e.g., co-processor 230 equipped with ECC engine 234 includes a plurality of functional blocks where each functional block can be configured to perform a specific ECC algorithm, adapt to changing algorithms, col 6:35-49 Fig. 2; col 11:25-38 Fig. 5).

Stambaugh does not disclose, but Paver discloses 
	a memory device, the memory controller (e.g., general purpose processor 10 controls the memory system 14, 6, 8, para 0039 Fig. 1)
	memory accelerator (e.g., hardware accelerator 12, 0040 Fig. 1).
	Wherein the memory accelerator is directly accessible to the at least one memory through a first path, wherein the memory controller is directly accessible to the at least one memory through a second path different from the first path (e.g., FIG. 2 schematically illustrates an arrangement in which the programmable general purpose processor 10 and the hardware accelerator 12 can be seen to share a memory system in the form of a memory management unit 18 and a main memory 6.  In dotted line form is shown an alternative arrangement in which the hardware accelerator 12 may have its own separate memory management unit storing its own page table data such that the hardware accelerator 12 can operate in a different context with different virtual-to-physical mappings than those being used by the programmable general purpose processor 10, para 0053).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with Paver, providing the benefit of  hardware accelerator coupled to the programmable general purpose processor 10 and the memory system 14, 6, 8 serves to perform processing operations delegated to it by the programmable general purpose processor 10 and Processing logic 22 


Stambaugh in view of Paver does not disclose, but Mehra discloses 
	based on information indicating the data processing/restoration type received from the memory controller (e.g., BEP circuit 112 manages memory operations in the memory packages/die at the request of FEP circuit 110.  For example, the BEP circuit 112 can carry out the read, erase and programming processes, 0047), and

	wherein the memory accelerator is configured to perform the data processing/restoration operation corresponding to the data processing/restoration type of the memory controller  (e.g., the BEP circuit 112 can perform buffer management, set specific voltage levels required by the FEP circuit 110, perform error correction (ECC), control the Toggle Mode interfaces to the memory packages, etc., para 0047; ECC engines 226/256 are used to perform error correction, as known in the art… XOR engines 224/254 and  engines 226/256 are dedicated hardware circuits, known as hardware accelerators, 0049)

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045).

Claim 2.    Stambaugh discloses wherein the data processing/restoration operation comprises at least one of an error correcting code (ECC) generation/check operation, an error detecting code (EDC) generation/check operation, a scramble/descramble operation, a compression/decompression operation, and an encryption/decryption operation (e.g., specific ECC algorithm, adapt to changing algorithms, col 6:35-49 Fig. 2; col 11:25-38 Fig. 5).

Claim 3.    Stambaugh discloses wherein the compatible logic comprises a data processing/restoration logic programmed to perform the data processing/restoration operation corresponding to the data processing/restoration type of the memory controller (e.g., co-processor 230 is provided to perform error control coding (ECC) tasks, thereby "un-loading" or relieving the processor 210 from these tasks, col 6:35-50).

Claim 4.    Stambaugh in view of Paver does not disclose, but Mehra discloses wherein the compatible logic further comprises a field-programmable gate array (FPGA) and wherein the data processing/restoration operation corresponding to the data processing/restoration type of the memory controller is dynamically programmed to the FPGA (e.g., Reconfigurable hardware circuitry such as FPGAs., 0038; FPGA, 0087).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045).


Claim 5.   Stambaugh in view of Paver does not disclose, but Mehra discloses 
	wherein the memory accelerator is configured to set the compatible logic based on the information (e.g., integrating compute engines inside the SSD (or other memory system) to perform common data manipulation operations such as scan, filter, aggregate, and join (and other operations)… to perform efficient data processing using the compute engines, 0033;).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the 

Claim 23.  Stambaugh in view of Paver does not disclose, but Mehra discloses 
	 
plurality    of data processing/restoration    logics    corresponding    to    a plurality of    data processing/restoration types, respectively, of the memory controller (e.g., integrating compute engines inside the SSD (or other memory system) to perform common data manipulation operations such as scan, filter, aggregate, and join (and other operations)… APIs can be exposed by the memory system (e.g., 
exposed by the Controller) and used by the host application to perform efficient data processing using the compute engines in the SSD or other memory system, para 0033-0034; The compute engine is configured to receive (e.g., directly or via a controller) one or more data manipulation instructions from an entity external to the non-volatile storage system (e.g., a host) and perform one or more data manipulation operations, using the local memory, on data stored in the non-volatile memory in response to (and according to) the one or more data manipulation instructions, para 0043), and
wherein the memory accelerator is configured to select the same data processing/restoration logic as the data processing/restoration logic of the memory controller from the plurality of data processing/restoration logics (e.g., integrating the compute engine within a SSD, 0034 , General purpose CPU core such as ARM/ARC/Intel Atom, 0037; and perform one or more data manipulation operations, 0043; the BEP circuit 112 can carry out the read, erase and programming processes, 0047).
	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating 

Claim 6.    Stambaugh in view of Paver does not disclose, but Mehra discloses 
	wherein the memory accelerator is configured to program the same data processing/restoration logic as the data processing/restoration logic of the memory controller  (e.g., A compute engine is a hardware circuit that can be one or more of the Following:… 2.  General purpose CPU core such as ARM/ARC/Intel Atom; and/or a compute engine manipulates the contents of the data, 0035-0039 Fig. 10; a compute engine 22 near the location of the data that can be used to perform common data manipulation operations… The compute engine 22 can be, for instance, an ASIC that is part of the SSD Controller SoC or can be integrated (deeper) as a hardware circuit within the SSD controller, 0044), and
	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045), where other functions can be integrated in compute engine (0088).

Claim 8.  Stambaugh does not disclose, but Paver discloses
	a signal pin configured to receive information indicating the data processing/restoration type from the memory controller (e.g., At step 34 the hardware accelerator 12 awaits receipt of a trigger to start its processing, para 0055 Fig. 4; memory system monitoring circuitry generating a trigger signal in response to one or more predetermined operations being performed within said apparatus; and  said hardware accelerator means is responsive to said trigger signal, para 0013, 0024, 0025).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with Paver, providing the benefit of  hardware accelerator coupled to the programmable general purpose processor 10 and the memory system 14, 6, 8 serves to perform processing operations delegated to it by the programmable general purpose processor 10 and Processing logic 22 within the hardware accelerator 12 performs the desired manipulation/processing (see Paver, 0040).

Claim 11.    Sambaugh discloses wherein the memory accelerator is implemented as an off-chip separate from the at least one memory (e.g., a shared memory 240 is coupled only to the co-processor 230, col 11:12-13).

Claim 12.    Sambaugh discloses A memory system (e.g., system 200, Fig. 2 Col 6:4) comprising:
a plurality of memories (e.g., shared memory 240 includes an instruction area 242, an input area 
(e.g., area 246), and an output area (e.g., area 248), Fig. 2 col 7:13-20);
a memory controller configured to perform a first memory operation on the plurality of memories (e.g., processor 210 includes a general purpose arithmetic logic unit (ALU) 214, col 6:15-20 Fig. 2); and

a provided separate from the plurality of memories and configured to perform a second memory operation on the plurality of memories to access the plurality of memories  (e.g., co-processor 230 Fig. 2; co-processor 230 is provided to perform error control coding (ECC) tasks, thereby "un-loading" or relieving the processor 210 from these tasks, col 6:35-50),

wherein, when the performs the second memory operation, the memory accelerator configures a compatible logic set to have a data processing/restoration type corresponding to a data processing/restoration type that is a basis for the first memory operation of the memory controller (e.g., co-processor 230 equipped with ECC engine 234 includes a plurality of 

Stambaugh does not disclose, but Paver discloses
	memory controller (e.g., general purpose processor 10 controls the memory system 14, 6, 8, para 0039 Fig. 1)
	memory accelerator (e.g., hardware accelerator 12, 0040 Fig. 1).

	Wherein the accelerator is configured to receive, from the memory controller through at least one signal pin, information related to the data processing/restoration type that is the basis for the first first memory operation of the memory controller and set the compatible logic based on the information related to the data processing /restoration type (e.g., At step 34 the hardware accelerator 12 awaits receipt of a trigger to start its processing, para 0055 Fig. 4; memory system monitoring circuitry generating a trigger signal in response to one or more predetermined operations being preformed within said apparatus; and  said hardware accelerator means is responsive to said trigger signal, para 0013, 0024, 0025; processing functions such as computationally intensive encryption or decryption processing, media processing or other such processing activities can be performed by the hardware accelerator 12 upon data stored within the same memory system 14, 6, 8 which is used by the programmable general purpose processor 10, para 0040).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with Paver, providing the benefit of  hardware accelerator coupled to the programmable general purpose processor 10 and the memory system 14, 6, 8 serves to perform processing operations delegated to it by the programmable general purpose processor 10 and Processing logic 22 within the hardware accelerator 12 performs the desired manipulation/processing (see Paver, 0040).

Stambaugh in view of Paver does not disclose, but Mehra discloses 


	wherein the first and second memory operation comprises at least one of an error correcting code (ECC) generating/checking operation, and error detecting code (EDC) generation/check operation, a scramble/descramble operation, a compression/decompression operation, and an encryption/decryption operation (e.g., the BEP circuit 112 can perform buffer management, set specific voltage levels required by the FEP circuit 110, perform error correction (ECC), control the Toggle Mode interfaces to the memory packages, etc., para 0047; ECC engines 226/256 are used to perform error correction, as known in the art… XOR engines 224/254 and  engines 226/256 are dedicated hardware circuits, known as hardware accelerators, 0049; Hardware accelerator for data access and manipulation operations such as filtering, aggregation, compression/decompression, sorting, grouping, and joining tabular or other forms of data, 0036; encrypted data, 0088).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045), where other functions can be integrated in compute engine (0088).

Claim 13.    Stambaugh in view of Paver does not disclose, but Mehra discloses 
	wherein the memory accelerator is configured to program the same data processing/restoration logic as the data processing/restoration logic of the memory controller  (e.g., A compute engine is a hardware circuit that can be one or more of the Following:… 2.  

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045), where other functions can be integrated in compute engine (0088).

Claim 14 is rejected based on reasons similar to claim 4 above.

Claim 24.  Stambaugh in view of Paver does not disclose, but Mehra discloses 
	 
wherein the compatible logic includes a plurality    of data processing/restoration    logics    corresponding    to    a plurality of    data processing/restoration types, respectively, of the memory controller (e.g., integrating compute engines inside the SSD (or other memory system) to perform common data manipulation operations such as scan, filter, aggregate, and join (and other operations)… APIs can be exposed by the memory system (e.g., exposed by the Controller) and used by the host application to perform efficient data processing using the compute engines in the SSD or other memory system, para 0033-0034; The compute engine is configured to receive (e.g., directly or via a controller) one or more data manipulation instructions, para 0043), and

wherein the memory accelerator is configured to select the same data processing/restoration logic as the data processing/restoration logic of the memory controller from the plurality of data 

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045), where other functions can be integrated in compute engine (0088), efficient data processing using the compute engines in the SSD or other memory System (0033-0034, General purpose CPU core such as ARM/ARC/Intel Atom, 0037 ).


Claim 20.    Stambaugh discloses A memory system (e.g., system 200, Fig. 2 Col 6:4) comprising:
a plurality of memories (e.g., shared memory 240 includes an instruction area 242, an input area (e.g., area 246), and an output area (e.g., area 248), Fig. 2 col 7:13-20);

a memory controller configured to access the plurality of memories (e.g., processor 210 includes a general purpose arithmetic logic unit (ALU) 214, col 6:15-20 Fig. 2); and

the memory controller or do not perform the data processing/restoration operation based on whether the memory controller supports the data processing/restoration type (e.g., co-processor 230 equipped with ECC engine 234 includes a plurality of functional blocks where each functional block can be configured to perform a specific ECC algorithm, adapt to changing algorithms, col 6:35-49 Fig. 2; col 11:25-38 Fig. 5)...

Stambaugh does not disclose, but Paver discloses


	wherein the comprises a compatible logic configured to either perform a data processing/restoration operation 
	when the memory controller supports any one of the data processing/restoration type, when the does not support any one of the data processing /restoration types (e.g., At step 34 the hardware accelerator 12 awaits receipt of a trigger to start its processing, para 0055 Fig. 4; memory system monitoring circuitry generating a trigger signal in response to one or more predetermined operations being performed within said apparatus; and  said hardware accelerator means is responsive to said trigger signal, para 0013, 0024, 0025; processing functions such as computationally intensive encryption or decryption processing, media processing or other such processing activities can be performed by the hardware accelerator 12 upon data stored within the same memory system 14, 6, 8 which is used by the programmable general purpose processor 10, para 0040).

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with Paver, providing the benefit of  hardware accelerator coupled to the programmable general purpose processor 10 and the memory system 14, 6, 8 serves to perform processing operations delegated to it by the programmable general purpose processor 10 and Processing logic 22 within the hardware accelerator 12 performs the desired manipulation/processing (see Paver, 0040).

Stambaugh in view of Paver does not disclose, but Mehra discloses 
	Including a plurality of data processing/restoration logics corresponding to a plurality of data processing/restoration types and  (e.g., BEP circuit 112 manages memory operations in the memory packages/die at the request of FEP circuit 110.  For example, the BEP circuit 112 can carry out the read, erase and programming processes, 0047; the BEP circuit 112 can perform buffer management, set specific voltage levels required by the FEP circuit 110, perform error correction (ECC), control the Toggle Mode interfaces to the memory packages, etc., para 0047; 

	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the hardware accelerator of Paver, with Mehra, providing the benefit of addressing the time wasted on transferring data of large scale DRAM (see Mehra, 0002), by accelerating performance of big data applications by using hardware accelerator based approach that involves integrating compute engines inside memory systems (such as SSD) to perform common data manipulations (0033, 0045), where other functions can be integrated in compute engine (0088).


Claim 22.  Stambaugh discloses wherein the data processing/restoration operation comprises at least one of an error correcting code (ECC) generation/check operation, an error detecting code (EDC) generation/check operation, a scramble/descramble operation, a compression/decompression operation, and an encryption/decryption operation (e.g., specific ECC algorithm, adapt to changing algorithms, col 6:35-49 Fig. 2; col 11:25-38 Fig. 5).

4.	Claims 7,14, 18,21 are rejected under 35 U.S.C. 103 as being unpatentable over Stambaugh (US 6631488) and in view of Paver (US 20090150620) and Mehra (cited above) and further in view of Li (US 20170256023)

Claim 7.    Stambaugh discloses 
		Enable or disable (e.g., In step 304, a determination is made whether a need for an ECC task has been Detected, Fig.3).


	wherein the compatible logic is  according to whether the memory controller supports the data processing/restoration operation (e.g., In block 308, a determination is made if processing is needed.  If processing is not needed the process proceeds to block 310.  If processing is needed the process proceeds to block 309.  In block 309, the onboard FPGA processes the original image into the requested format., para 0035 Fig. 3).
		It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above in view of accelerator as disclosed by Paver, and Mehra with Li, providing the benefit of  FPGA resources allowing processing burdens to be offloaded from source server CPUs and reduces the expense of the CPU complex (including bus, memory, operating system, etc.)(see Li, para 0060), and facilitates efficient and effective information storage device operations (0006), for high-efficiency image processing and storage control, a unique tagging method for image addressing, the DRAM-less low-cost design, and the high-capacity NAND flash storage (0023).


Claim 18.    Stambaugh discloses 
		Enable or disable the compatible logic  (e.g., In step 304, a determination is made whether a need for an ECC task has been Detected, Fig.3).

Stambaugh in view of Paver and Mehra does not disclose, but Li discloses
wherein the memory accelerator is configured to determine whether the memory controller supports a data processing/restoration operation based on the information related to the data processing/restoration type and based on a result of the determining (e.g., a determination is made if processing is based on file content by file content, and if so then the information is addressed with a tag based upon the file.  In one example, image information is processed image by image and an address tag is assigned., para 0042-0044).
		It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh in view of Paver and Mehra with Li, providing the benefit of  FPGA resources allowing processing burdens to be 

Claim 21.	 Stambaugh discloses 
		wherein the memory accelerator is configured to enable the compatible logic (e.g., In step 304, a determination is made whether a need for an ECC task has been Detected, Fig.3)..

Stambaugh in view of Paver and Mehra does not disclose, but Li discloses 
	when the memory controller supports the data processing/restoration type or disable the compatible logic when the memory controller does not support the data processing/restoration type (e.g., In block 308, a determination is made if processing is needed.  If processing is not needed the process proceeds to block 310.  If processing is needed the process proceeds to block 309.  In block 309, the onboard FPGA processes the original image into the requested format., para 0035 Fig. 3).
		It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh in view of the accelerator of Paver and Mehra as suggested above, with Li, providing the benefit of  FPGA resources allowing processing burdens to be offloaded from source server CPUs and reduces the expense of the CPU complex (including bus, memory, operating system, etc.)(see Li, para 0060), and facilitates efficient and effective information storage device operations (0006), for high-efficiency image processing and storage control, a unique tagging method for image addressing, the DRAM-less low-cost design, and the high-capacity NAND flash storage (0023).

5.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stambaugh (US 6631488) in view of Paver (cited above) and Mehra (cited above) and further in view of Kang (US 20160357630)


	wherein the at least one memory is a first memory die (e.g., buffer die 110, para 0042 Fig. 1); and
	a plurality of second memory dies stacked on the first memory die and the buffer die (e.g., second group dies 120 may include a plurality of memory dies 120-1 to 120-n which is stacked on the first group die 110, para 0043), wherein the buffer die comprises the memory accelerator (e.g., buffer die 110 may include a second type ECC circuit 112, para 0045).
	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh and  the accelerator as disclosed by Paver, and Mehra as suggested above, with Kang, providing the benefit of  allow for soft data fail in stack chip structure to be easily analyzed and relieved, in a high bandwidth memory structure (see Kang, 0152, 0157).

6.	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stambaugh (US 6631488) in view of Paver (cited above)  and Mehra (cited above) , and further in view of Motwani (US 20170093438)

Claim 19.    Stambaugh in view of Paver and Mehra does not disclose, but Motwani discloses 
wherein the memory system includes a memory module and a system on chip, wherein the plurality of memories and the memory accelerator are included in the memory module (e.g., inner error correction logic 70 of a distributed error correction logic distributed over both the memory circuit 40, para 0022 Fig. 2), and wherein the memory controller is included in the system on chip (e.g., memory controller 30 Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to filing date of the claimed invention to modify the co-processor as disclosed by Stambaugh as suggested above, with the accelerator of  Paver, and Mehra with Motwani, providing the benefit of  Such an arrangement may, for example, obviate upgrading the ECC logic of the memory controller each time the design of the memory circuits changes as compared to prior generation memory circuit design to increase the usefulness of memory controller for later generation (see Motwani, 0051).


Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive in view of the current rejections. 
For claims 1, 12, and 20, Applicant’s arguments relate to the amended limitations which are addressed above in the rejections.
Applicant’s arguments for dependent claims are based on dependeny from claims 1, 12 and 20, addressed above.
New claims 23, 24 are rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135